    Tina M Carson dba Breath of Life




                        FOR THE                       KANSAS
     18-11150




           Ajax Mortgage Loan Trust 2018-F, Mortgage-Backed
           Securities, Series 2018-F, by U.S. Bank National                   2-1
           Association, as Indenture Trustee


                                        3539                                        06/01/2019



                                                                                     1,424.40






                               335.02                                      335.74














                Case 18-11150            Doc#      Filed 04/22/19   Page 1 of 6
        Tina M Carson                                                   18-11150









/s/ Jonathon B. Burford                                   04/22/2019



         Jonathon B. Burford                              Attorney



         Kozeny & McCubbin, LC


         12400 Olive Blvd, Suite 555


         Saint Louis, MO 63141


          Phone: (314) 991-0255                           ksbk@km-law.com




                   Case 18-11150       Doc#   Filed 04/22/19   Page 2 of 6
                                  ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT
                                                     PROJECTIONS FOR COMING YEAR


 COMPANY                                                                           ACCOUNT NO.                                                      324403B539
 Gregory Funding                                                                   STATEMENT DATE                                                     4/18/2019
 P. O. Box 25430
 Portland OR 97298
 (866) 712-5698
                                                                                   NEW PAYMENT INFORMATION
                                                                                    If you have already received your monthly billing statement, please adjust your
                                                                                    bill to reflect the new payment amount reflected on this statement.

 BORROWER                                                                            Principal and Interest        $1,088.66
 Daniel B Carson                                                                     Escrow Payment                 $334.69
                                                                                     Shortage/Surplus                  $1.05
 5451 W Road 11                                                                      Deficiency                        $0.00
 Ulysses KS 67880-8443                                                               Other                             $0.00
                                                                                     Payment Amount                $1,424.40
                                                                                     Effective Date                 6/1/2019



 Gregory Funding analyzes your escrow account annually, in accordance with federal regulations, to ensure we collect sufficient funds to pay escrow
 items when they are due. The escrow account projection below, is an estimate of activity in your escrow account during the coming year based on
 payments anticipated to be made from your account. If you have any questions, you may call our loan servicing department at (866) 712-5698.
 Please, give your account number when making inquiries by telephone or in writing. We urge you to keep this statement with your loan records for
 comparison with the actual activity in your account at the end of the escrow accounting computation year.

                                           ESCROW ACCOUNT PROJECTIONS FOR COMING YEAR
                   Payments to        Payments from                                                                         Escrow Account Balance
  Month-Year                                                                 Description
                  Escrow Account      Escrow Account                                                                      Projected         Required
                                                        Starting Balance                                                      $1,164.53         $1,177.17
 Jun-2019                   $334.69                                                                                           $1,499.22         $1,511.86
 Jul-2019                   $334.69                                                                                            $1,833.91                $1,846.55
 Aug-2019                   $334.69                                                                                            $2,168.60                $2,181.24
 Sep-2019                   $334.69                                                                                            $2,503.29                $2,515.93
 Oct-2019                   $334.69                                                                                            $2,837.98                $2,850.62
 Nov-2019                   $334.69         $1,685.00 Hazard - SHELTER INSURANCE                                               $1,487.67                $1,500.31
 Dec-2019                   $334.69         $1,165.62 Escrowed Tax Payment - GRANT COUNTY,KS                                    $656.74                  $669.38
 Jan-2020                   $334.69                                                                                             $991.43                 $1,004.07
 Feb-2020                   $334.69                                                                                            $1,326.12                $1,338.76
 Mar-2020                   $334.69                                                                                            $1,660.81                $1,673.45
 Apr-2020                   $334.69                                                                                            $1,995.50                $2,008.14
 May-2020                   $334.69         $1,165.62 Escrowed Tax Payment - GRANT COUNTY,KS                                   $1,164.57                $1,177.21

 Your ending balance from the last month of the account history is $1,164.53. Your starting balance according to this analysis should be $1,177.17.

 This means you have a shortage of $12.64. This shortage may be collected from you over a period of 12 months or more unless the shortage is less
 than 1 month's deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to collect it over the next
 12 months.

 Your 6/1/2019 mortgage payment will be $1,424.40 of which $1,088.66 will be for principal and interest and $335.74 will go into your escrow account.




                                      Case 18-11150           Doc#         Filed 04/22/19           Page 3 of 6
Powered by The Mortgage Office™                                                                                                           Loan Account: 324403B539
                                                                    ESCROW PAYMENT HISTORY
                                                              GREGORY FUNDING SERVICING ACCOUNT
                                                             324403B539-DANIEL B CARSON (BORROWER)

             Your Monthly Mortgage Payment was $1,423.68 of which $1,088.66 was for principal and interest and $335.02 went into your escrow account.


    Date             Reference     From Whom Received / Paid                                Memo                          Payment           Deposit           Balance
  06/01/18                         Gregory Funding LLC                    Escrow @ BK filing                                               $1,495.54         $1,495.54
  07/25/18          FILED0002A     Daniel B Carson                        Borrower Payment                                                  $335.02          $1,830.56
  07/25/18          FILED0002A     Daniel B Carson                        Borrower Payment                                                  $335.02          $2,165.58
  11/15/18            INSHAZ       Fay Servicing                          HOMEOWNERS INSURANCE                           $1,685.00                            $480.58
  12/10/18            TAXGEN       Fay Servicing                          TAX DISBURSEMENT @ prior servicer              $1,165.62                           ($685.04)
  01/15/19          TRUST00002     Daniel B Carson                        Borrower Payment                                                  $335.02          ($350.02)
  01/15/19          TRUST00002     Daniel B Carson                        Borrower Payment                                                  $335.02           ($15.00)
  01/15/19          TRUST00002     Daniel B Carson                        Borrower Payment                                                  $335.02           $320.02
  01/15/19          TRUST00002     Daniel B Carson                        Borrower Payment                                                  $335.02           $655.04
  01/15/19          TRUST00002     Daniel B Carson                        Borrower Payment                                                  $335.02           $990.06
  03/05/19          TRUST00002     Daniel B Carson                        Borrower Payment                                                  $335.02          $1,325.08
  04/08/19          TRUST00002     Daniel B Carson                        Borrower Payment                                                  $335.02          $1,660.10
                                                                          This is assuming the borrower makes the
  04/01/19                                                                April 2019 escrow payment                                         $335.02          $1,995.12
                                                                          This is assuming the borrower makes the
  05/01/19                                                                May 2019 escrow payment                                           $335.02          $2,330.14

  05/10/19                                                                Escrowed Tax - GRANT COUNTY,KS                 $1,165.61                           $1,164.53
                                                                          Required starting balance according to
  06/01/19                                                                this analysis to be Effective June 2019        $1,177.17                             ($12.64)




                                                                        Bankruptcy Disclosure


Under the Fair Debt Collection Practices Act, this is an attempt to collect a debt and any information obtained will be used for that purpose. However, in the event
you have been discharged pursuant to or are under the protection of federal bankruptcy law, this letter is not an attempt to collect the debt against you personally.


If this Escrow Analysis indicates that there is a surplus, it may not mean that you are enititled to receive a return of that surplus. This analysis was calculated based
on an assumption that the account is current according to the terms of the Note and Mortgage/Deed of Trust. If the account is behind, in default, or in bankruptcy,
this analysis may not reflect the current state of the account or the terms of a bankruptcy plan. If there are enough funds in the escrow account and the surplus is
$50 or greater, that surplus will be mailed to you within 30 days, provided the account is current under the terms of the Note and Mortgage/Deed of Trust.

If you have any questions, please contact us at 866-712-5698.

Sincerely,

Gregory Funding

                                                                                                                                                         V 1.0 04/07/2016 ENC016




                                               Case 18-11150                     Doc#            Filed 04/22/19                  Page 4 of 6
                      UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF KANSAS
                               WICHITA DIVISION

In Re
                                                   Case No: 18-11150
Tina M Carson, dba
Breath of Life,                                    Chapter 13
              Debtor.                              CERTIFICATE OF SERVICE

                                                   Kozeny & McCubbin, L.C.
                                                   12400 Olive Blvd., Suite 555
                                                   St. Louis, MO 63141
                                                   ksbk@km-law.com


                           CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the Notice of Mortgage

Payment Change and a copy of this pleading were served electronically via

CM/ECF the 22nd day of April, 2019 to the parties listed below:

David J. Lund
Attorney for Debtor
727 N Waco
Ste 565
Wichita, KS 67201

Carl B Davis
Trustee
300 W. Douglas
Ste. 650
Wichita, KS 67202

Office of the US Trustee
U.S. Trustee
111 So 18th Plz
Suite 1148
Omaha, NE 68102




*KM12273795KM*



              Case 18-11150     Doc#    Filed 04/22/19   Page 5 of 6
And delivered via regular U.S. Mail on April 22, 2019 to:

Tina M Carson
Debtor
5451 W Rd 11
Ulysses, KS 67880




                                               Respectfully submitted,


                                               /s/Jonathon B. Burford
                                               Jonathon B. Burford, #78184
                                               Dustin Stiles, #25152
                                               Attorneys for Movant
                                               12400 Olive Blvd., Suite 555
                                               St. Louis, MO 63141
                                               Phone: (314) 991-0255
                                               Fax: (314) 567-8019
                                               ksbk@km-law.com




*KM12273795KM*



             Case 18-11150      Doc#    Filed 04/22/19      Page 6 of 6
